DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 4/2/2019. The information disclosure statement(s) have/has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), 

Claim 6, 16, 17, and 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “target geographic distribution of the vehicle” is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is not clearly defined within the claims what data is used for the “target distribution” and therefore, it is not clear as to what the distribution is referring in order to determine the service area boundary.  Is the distribution created based upon the distance to a plurality parking spaces? Is the distribution created based upon parking success probability? Is the distribution data?  Is the distribution created based upon the number of available spaces?  Is the distribution created based upon cost?

The dependent claims 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the dependent claim 18.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WISBRUN et al., US 2018/0274930, herein further known as Wisbrun.
Regarding claim 1 and 11, Wisbrun discloses a method and apparatus for generating a parking search route (paragraph 8, the search for a parking space may be supported by a driver assistance system or a navigation system, AND paragraph 17, the present invention involves optimization solutions which lead to a reliable statement in regard to an optimum parking space and preferably to a reliable statement in regard to a route (i.e. parking search route) along which there is a high probability of finding a parking space) comprising: determining that a vehicle is nearing a destination (paragraph 15, the starting location (i.e. starting to generate parking ; determining a boundary of a service area in which the vehicle is to remain (paragraph 14, position of the parking space solution options are preferably ascertained by determining the distance of a parking space from a destination. This can be effected by determining a radius around a destination (i.e. a boundary of a service area)); and generating a parking search route for the vehicle to locate a parking space in proximity to the destination based, at least in part, on the boundary (paragraph 15, the starting location (i.e. starting to generate parking search route) is understood to mean in particular a position from which the vehicle is within a defined radius (i.e. based on the boundary) around the destination, AND paragraph 29, optimization solutions are made on the basis of a decision tree, in the search area, the solution options, that is to say parking spaces, of which at least one has a probability of availability of 1 (i.e. locate a parking space) are checked on the basis of the tree structure).
Regarding claim 2, Wisbrun discloses all elements of claim 1 above.
Wisbrun discloses further a method wherein the vehicle is a shared vehicle (paragraph 11, future parking space availability can be ascertained by car sharing vehicles), the method further comprising: retrieving the service area (paragraph 14, a radius around a destination (i.e. a boundary of a service area)), the boundary, or a combination thereof from a shared vehicle service operator (paragraph 11, probability of the availability can be determined by using historically derived parking space finding probabilities from other services, and can be ascertained by car sharing vehicles (i.e. shared vehicle service operator)).
Regarding claim 3, Wisbrun discloses all elements of claim 1 above.
 boundary of the service area is determined based on a cost to the vehicle (paragraph 20, outlay (i.e. cost) required to reach the at least one parking space from a starting location is ascertained, personal preferences of the driver and/or characteristics of the vehicle are therefore preferably used, the maximum fuel consumption tolerated by the driver can be taken into consideration (i.e. cost to the vehicle), AND paragraph 14, relative position of the parking space in relation to the destination can be determined by using digital maps or navigation system, the solution options are preferably ascertained by determining the distance of a parking space from a destination and can be effected by determining (i.e. service area is determined) a radius (i.e. a boundary) around a destination. 
Regarding claim 4, Wisbrun discloses all elements of claim 1 above.
Wisbrun discloses further a method wherein the parking search route is generated to locate the parking space inside of the boundary of the service area (paragraph 14, probabilities are preferably ascertained for possible parking spaces, only if a parking space is within a prescribed radius (i.e. inside of the boundary) around a destination, for example, and there is preferably a certain probability of availability is the parking space considered as a solution option that can then be used for ascertaining the optimization solution (i.e. route is generated)).
Regarding claim 5, Wisbrun discloses all elements of claim 1 above.
Wisbrun discloses further a method wherein determining that the destination is within a threshold distance of the boundary of the service area; and initiating the parking search route from inside the boundary of the service area towards the destination (paragraph 18-19, maximum tolerated walking time (wherein time is based upon a walking distance) can be taken into consideration for ascertaining the outlay, and the outlay serves as a limit value (i.e. .
Regarding claim 9, Wisbrun discloses all elements of claim 1 above.
Wisbrun discloses further a method comprising: generating an initial parking search route without considering the boundary of the service area, wherein the initial parking search route includes a plurality of road links in proximity to the destination  (paragraph 9, the method according to the invention involves at least one solution option being ascertained (i.e. initial parking search route). From the at least one solution option (i.e. plurality of road links), an optimization solution is then ascertained); and removing one or more of the plurality of road links that are outside of the boundary of the service area from the initial parking search route to generate the parking search route (paragraph 29, use of a decision tree has the advantage that not all possible combinations of routes along solution options need to be analyzed (i.e. removing one or more). Rather, weighting of the individual branches of the decision tree allows one or more solutions to the optimization problem to be found in discriminatory fashion).  
Regarding claim 10, Wisbrun discloses all elements of claim 1 above.
Wisbrun discloses further a method wherein the boundary of the service area is used as a routing parameter of a navigation system to generate the parking search route (paragraph 15, journey time (i.e. routing parameter of a navigation system) in this case is the sum of the times needed for the individual partial distances. The starting location is understood to mean in particular a position from which the vehicle is within a defined radius around the destination. This radius can also be referred to as the destination area (i.e. boundary of the service area). The radius can be input by the driver or, according to the invention, may be preset in the system .  
Regarding claim 12, Wisbrun discloses all elements of claim 11 above. Furthermore, clam 12 is rejected under the same rationale as claim 11 and claim 2 above.
Regarding claim 13, Wisbrun discloses all elements of claim 12 above. Furthermore, clam 13 is rejected under the same rationale as claim 12 and claim 4 above.
Regarding claim 14, Wisbrun discloses all elements of claim 12 above. Furthermore, clam 14 is rejected under the same rationale as claim 13 and claim 5 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wisbrun in view of GEELEN, US 2012/0098677, herein further known as Geelen.
Regarding claim 6, Wisbrun discloses all limitations of claim 1 above including a boundary of service area (paragraph 14, a radius around a destination (i.e. a boundary of a service area).
However, Wisbrun does not explicitly disclose a method wherein the boundary of the service area is determined based on a target geographic distribution of the vehicle.
determined based on a target geographic distribution of the vehicle (paragraph 107, pattern matching engine is configured to recognize (Step 450) clusters or groupings of candidate parking locations within a predetermined distance (i.e. target). The analysis then attempts to recognize (Step 452) distributions of candidate parking locations (i.e. geographic) that are commonly associated with collections of parking locations).
Therefore, from the teaching of Geelen it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wisbrun to include the boundary of the service area is determined based on a target geographic distribution of the vehicle in order to provide a reliable means for enabling users to navigate from one position to another especially when the user is not familiar with the route to the destination to which they are navigating and are extremely useful in assisting a user to reach a destination with maximum convenience.
Regarding claim 7, the combination of Wisbrun and Geelen discloses all limitations of claim 6 above.
However, Wisbrun does not explicitly disclose a method wherein the parking search route is generated to locate the parking space inside the boundary of the service area to achieve the target geographic distribution.
Geelen teaches a method wherein the parking search route is generated to locate the parking space inside the boundary of the service area to achieve the target geographic distribution (paragraph 107, the pattern matching engine is arranged to identify other candidate parking locations within a predetermined distance of the candidate parking location (i.e. parking space inside the boundary), the other candidate parking locations arising in relation to navigation .
Therefore, from the teaching of Geelen it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wisbrun to include the parking search route is generated to locate the parking space inside the boundary of the service area to achieve the target geographic distribution in order to provide a reliable means for enabling users to navigate from one position to another especially when the user is not familiar with the route to the destination to which they are navigating and are extremely useful in assisting a user to reach a destination with maximum convenience.
Regarding claim 8, the combination of Wisbrun and Geelen discloses all limitations of claim 7 above.
However, Wisbrun does not explicitly disclose a method comprising receiving an input specifying one or more preferred road links to achieve the target geographic distribution; and adjusting a parking availability probability, an associated cost, or a combination thereof for the one or more preferred road links to generate the parking search route.
Geelen teaches a method comprising receiving an input specifying one or more preferred road links to achieve the target geographic distribution; and adjusting a parking availability probability, an associated cost, or a combination thereof for the one or more preferred road links to generate the parking search route (paragraph 139, the route creation module 332 finds a parking location that is as close as possible to the selected destination and an estimated arrival time is calculated by the route calculation functionality in respect of the selected parking location (i.e. generate the parking search route). The route creation module 332 then identifies (Step 502) the selected parking location to the parking availability module 330 .
Therefore, from the teaching of Geelen it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wisbrun to include treceiving an input specifying one or more preferred road links to achieve the target geographic distribution; and adjusting a parking availability probability, an associated cost, or a combination thereof for the one or more preferred road links to generate the parking search route in order to provide a reliable means for enabling users to navigate from one position to another especially when the user is not familiar with the route to the destination to which they are navigating and are extremely useful in assisting a user to reach a destination with maximum convenience.
Regarding claim 15, Wisbrun discloses all limitations of claim 11 above. Furthermore, clam 15 is rejected under the same rationale as claim 11 and claim 6 above.
Therefore, from the teaching of Geelen it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wisbrun to include wherein the service constraint is a target geographic distribution of the vehicle in order to provide a reliable means for enabling users to navigate from one position to another especially when the user is not 
Regarding claim 16, Wisbrun discloses a non-transitory computer-readable storage medium for generating a parking search route, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps: (claim 14, a computer program product comprising a non-transitory computer readable medium having stored thereon software code sections that, when executed by one or more computers, carries out the steps) determining that a vehicle is nearing a destination (paragraph 15, the starting location (i.e. starting to generate parking search route) is understood to mean in particular a position from which the vehicle is within a defined radius around the destination (i.e. vehicle is near a destination), and radius can also be referred to as the destination area).
However, Wisbrun does not explicitly disclose determining a target distribution for the vehicle; and generating a parking search route for the vehicle to locate a parking space in proximity to the destination based, at least in part, on the target distribution.
Geelen teaches determining a target distribution for the vehicle; and generating a parking search route for the vehicle to locate a parking space in proximity to the destination based, at least in part, on the target distribution (paragraph 139, the route creation module 332 finds a parking location that is as close as possible to the selected destination and an estimated arrival time is calculated by the route calculation functionality in respect of the selected parking location (i.e. generate the parking search route). The route creation module 332 then identifies (Step 502) the selected parking location to the parking availability module 330 along with the estimated arrival time calculated (or, if applicable, a user-
Therefore, from the teaching of Geelen it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wisbrun to include receiving an input specifying one or more preferred road links to achieve the target geographic distribution; and adjusting a parking availability probability, an associated cost, or a combination thereof for the one or more preferred road links to generate the parking search route in order to provide a reliable means for enabling users to navigate from one position to another especially when the user is not familiar with the route to the destination to which they are navigating and are extremely useful in assisting a user to reach a destination with maximum convenience.
Regarding claim 17, the combination of Wisbrun and Geelen discloses all limitations of claim 16 above. Furthermore, clam 17 is rejected under the same rationale as claim 2 and claim 6 above.
Therefore, from the teaching of Geelen it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wisbrun to include the boundary of the service area is determined based on a target geographic distribution of the vehicle in order to provide a reliable means for enabling users to navigate from one position to another especially 
Regarding claim 18, the combination of Wisbrun and Geelen discloses all limitations of claim 16 above. Furthermore, clam 18 is rejected under the same rationale as claim 5 and claim 7 above.
Therefore, from the teaching of Geelen it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wisbrun to include the parking search route is generated to locate the parking space inside the boundary of the service area to achieve the target geographic distribution in order to provide a reliable means for enabling users to navigate from one position to another especially when the user is not familiar with the route to the destination to which they are navigating and are extremely useful in assisting a user to reach a destination with maximum convenience.
Regarding claim 19, the combination of Wisbrun and Geelen discloses all limitations of claim 18 above.
Wisbrun discloses further wherein the parking search route is generated to locate the parking space inside of the boundary of the service area (paragraph 14, probabilities are preferably ascertained for possible parking spaces, only if a parking space is within a prescribed radius (i.e. inside of the boundary) around a destination, for example, and there is preferably a certain probability of availability is the parking space considered as a solution option that can then be used for ascertaining the optimization solution (i.e. route is generated)).
Regarding claim 20, the combination of Wisbrun and Geelen discloses all limitations of claim 18 above.
determining that the destination is within a threshold distance of the boundary of the service area; and initiating the parking search route from inside the boundary of the service area towards the destination (paragraph 18-19, maximum tolerated walking time (wherein time is based upon a walking distance) can be taken into consideration for ascertaining the outlay, and the outlay serves as a limit value (i.e. threshold distance), and optimization solution from the solution options is ascertained (i.e. parking search route) by virtue of an expectation value of the driver being taken into consideration).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669